DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/21/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Pei does not expressly teach that the filament array serve as a source of energy) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Applicant expressly argues that the instant Application’s Specification describes the array as providing energy and gives context to the claim limitation, but the claim limitation does not describe the function of being an energy source, nor does it invoke 112(f), such that it must be given the interpretation as provided within the claim itself.
In response to applicant’s argument that Pei does not expressly teach that the gas inlet is positioned so as to cause the gaseous species to flow in a direction substantially parallel to each of the plurality of filaments in the filament array, the examiner respectfully disagrees.

In response to the applicant’s argument that Pryce does not expressly teach that the gas flow is parallel, but actually expresses that the gas flow is perpendicular, the examiner respectfully disagrees.
The examiner notes that Pryce does teach that the flow rate of gas is substantially perpendicular to the filament array:
[0044] During use, the flow rate of gas may be substantially perpendicular to the filament array. The filament array provides substantially uniform heating conditions to which the reactive gas is exposed.

However, Pryce also teaches that the gas flow is substantially uniform over the mold and designed to ensure sufficient distribution of the feed gas around the mold surfaces, as per [0037]: 
[0037] Gas distributor 30 is designed to ensure sufficient distribution of the feed gas around the mold surfaces to be coated. In the illustrative embodiment, the gas distributor has an annular shape. However, other shapes are also be possible. The distributor has a series of small holes in its outer surface through which gas passes. The number and position of the holes is preferably selected so that the flow rate of gas is relatively uniform over the entire area of the gas distributor. The selection of the number and position of holes may depend on process parameters (e.g., temperature and pressure, amongst others), as known to those of ordinary skill in the art. In certain embodiments, the apparatus may include a flow rate controller to provide additional control over the gas flow rate.

From the teachings of Pryce in [0037], it is apparent that the gas flow is directed at the filament heaters, but is not prevented from flowing along the filament heaters, as the gas flow is intended to create a uniform distribution of the gas along the mold 
Additionally, because of the express teaches that the shape of the gas distributor can be modified to ensure sufficient distribution of the feed gas around the mold, if the gas distributor shape is modified from the annular shape shown in Pryce, to a shape were above the filament there is a rod with holes therein positioned to form a line of holes parallel to the filament but also to flow gas towards the rod, the resulting shape of the gas distributor would be one that would implicitly provide uniform gas in a parallel manner and towards or perpendicular the filament, thus resulting in the claims as presented.
In response to the argument that Pryce does not expressly teach that the third frame portion is not positioned at a distance of between 0.1-5.0 inches away from the filament array, the examiner respectfully disagrees. Although the pins of Pryce move to adjust the distance between the filaments to the substrate/mold, which is on the opposite side of the third frame, because the pins are used to move back and forth to control the distance between the mold surface and the filaments, the pins themselves must be able to adjust the distance between 5-20 mm, and as shown in Fig. 4B below, must thus also have a distance between 5-20 mm between that of the third frame and the first and second frame as the third frame contacts that of the pins:

    PNG
    media_image1.png
    473
    761
    media_image1.png
    Greyscale

To further support the distance, it is noted that Pryce teaches the following, emphasis added: 
[0040] FIGS. 4A and 4B show a filament assembly 40 according to on embodiment of the invention.  The filament assembly includes a first frame portion 42a and a second frame portion 42b.  Filament segments 32a, 32b, etc. extends between pins 44 on the first and second frame portions to form an array.  In some embodiments, a single filament is used to form the array of filament segments; though, in other embodiments, individual filaments may form the segments. 

[0042] The pins may be arranged within the first and second frame portions to 
move back and forth (in the direction of the arrow in FIG. 4B) which allows for 
additional control over the distance between the filament array and the mold 
surface.  In some embodiments, it is preferred that the distance between the 
filament array and the mold surface is between 5 mm and 20 mm.

Even if the distance is just for the movement, the scale of the pin size and thus the distance between the first and third frame, must be around the 5-20 mm, as generally shown in the image above. Even if we were to halve the distance or quadruple 
For the purposes of compact prosecution, the rejection below has been modified to a 103 rejection to address this. Claim 3 has also been added to the rejection based on Pryce.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 7, 10, 11, 12, 13, 15, 17, 22, 23, 24, 25, 29, 30, 31, and 34 rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2010/0294658 to Pei.

Pei does not expressly teach that the substrate is a mold. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive 
In regards to Claim 3, Pei teaches system Fig. 1, 2 for depositing a coating (sputtering [0004]) onto a surface of a substrate, comprising: a deposition chamber 10 adapted and arranged to contain a first substrate or a second mold; a first mold support 143 adapted and arranged to support the first mold, wherein the first mold support is translatable from a first position to a second position (as it the supports rotate and are separate from each other), and wherein the second position is aligned with the deposition chamber 10; a second mold support adapted and arranged to support the second mold, wherein the second mold support is translatable from a third position to the second position (as they are rotatable); a gas inlet port 12 adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly 14, wherein the filament assembly comprises: a first frame portion 141; a second frame portion 142; a third frame portion 144 positioned between and connecting the first frame portion and the second frame portion; and a plurality of filaments 145 extending between the first frame portion and the second frame portion to form a non-planar filament array [as described in Para. 0022 where the gas fills the sputtering space 133 and the gas is homogenized therein [0009-0022], and as per the annotated copy of Fig. 2 below:

    PNG
    media_image2.png
    533
    589
    media_image2.png
    Greyscale

Pei does not expressly teach that the substrate is a mold. However, it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of substrate is not considered a positive limitation and the apparatus of Pei would be capable of processing a mold, based on 
In regards to Claim 6, Pei does not expressly teach the mold is a tire mold.  
Pei does not expressly teach that the mold is a tire mold. However, this is considered a limitation based on the article to be worked upon/substrate, and it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of mold/substrate is not considered a positive limitation and the apparatus of Pei would be capable of processing a tire mold, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 7, Pei teaches the mold/substrate is positioned concentrically around the filament assembly (as shown in the arrangement of the holders 143 in a circle in Fig. 1 and 2).
In regards to Claims 10 and 11, Pei does not expressly teach the mold or substrate comprises one or more vent ports or that the vent ports of the mold are not substantially occluded during deposition of the coating.  
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of mold/substrate is not considered a positive limitation and the apparatus of Pei would be capable of processing a substrate with a vent port, the vent ports of the mold/substrate are not substantially occluded during deposition of the coating, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claim 12, Pei teaches the deposition chamber is adapted and arranged to be held at a vacuum pressure [0012], i.e.,  below atmospheric pressure.  
In regards to Claim 13, Pei teaches wherein the deposition chamber is adapted and arranged to be translated vertically as it rotates.  
In regards to Claim 15, Pei teaches wherein the deposition chamber is adapted and arranged to be positioned around the substrate/mold (as shown in the chamber surrounding 14 in Fig. 1, 2. 6516014.1 Application No.: 15/977,481 5 Docket No.: G0755.70005US01  

In regards to Claim 22, Pei teaches the system further comprises one or more baffles (in the form of 135, 132 which forms the reaction space of 133 and thus channels the gas in and out) adapted and arranged to direct the gaseous species to an outlet 11.  
In regards to Claim 23, Pei teaches wherein the mold support is capable of heating the mold as it is powered by a power source 16 that generates an electric field that requires cooling [0018-0021].  
In regards to Claim 24, Pei teaches the mold support is capable of cooling the mold as there is a cooling device 19 close to the support that cools the molds to an acceptable level [0022].
In regards to Claim 25, Pei teaches the mold support is adapted and arranged to be capable of forming a gas-tight seal with the deposition chamber, as it is formed with a vacuum in the chamber, such that there is implicitly forming a gas tight seal [0012].  
In regards to Claim 29, Pei teaches the filament assembly and the gas inlet are positioned so to cause the gaseous species to flow upwards (as the vacuum is also placed in the upward portion of the chamber such that it eventually evacuates in an upper position).  
In regards to Claims 30 and 31, Pei does not expressly teach the coating comprises a polymer or the polymer comprises one or more fluorine-containing monomers. 6516014.1 Application No.: 15/977,481 6 Docket No.: G0755.70005US01
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of mold/substrate is not considered a positive limitation and the apparatus of Pei would be capable of processing a substrate and coating it with a polymer, comprising one or more fluorine-containing monomers, based on user selection of the type of processing and functionality, there being no structural limitations in the claims to prevent this otherwise.
In regards to Claims 30 and 31 and 34, Pei does not expressly teach the coating comprises performing one or more of a CVD process, a PVD process, and a spray coating process.Application No.: 15/977,481 6 Docket No.: G0755.70005US01
However, this is considered a limitation based on the intended use or processing, and it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of mold/substrate is not considered a positive limitation and the apparatus of Pei would be capable of CVD process, a PVD process, and a spray coating process, based on user selection of the type of processing and functionality, there being no structural limitations in the claims to prevent this otherwise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 3, 5, 6, 7, 10, 11, 12, 13, 15, 17, 22, 23, 24, 25, 29, 30, 31, and 34 rejected under 35 U.S.C. 103(a) as unpatentable over United States Patent Application No. 2007/0235890 Pryce Lewis et al (hereinafter Pryce).
In regards to Claim 1, Pryce teaches a system Fig. 3, 4A, 4B for depositing a coating on a surface of a mold 10, comprising: a deposition chamber 22; a mold support 26 adapted and arranged to support the mold in the deposition chamber; a gas inlet port 28 adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly Fig. 4A, 4B, wherein the filament assembly comprises: a first frame portion 42A; a second frame portion 42B; a third frame portion 49 positioned between and connecting the first frame portion and the second frame portion through pins 44; and a plurality of filaments 32a, 32b extending between the first frame portion and the second frame portion to form a non-planar filament array (as it is in the shape of a circle), wherein the filament array, the filament assembly, and the gas inlet are positioned so to cause the gaseous species to flow in a direction substantially parallel to each of the plurality of filaments in the filament array (28 flows over the substrate/hold surfaces [0037-0039, 0034-0047]).  
Furthermore, Pryce also teaches that the gas flow is substantially uniform over the mold and designed to ensure sufficient distribution of the feed gas around the mold surfaces, as per [0037]: 
[0037] Gas distributor 30 is designed to ensure sufficient distribution of the feed gas around the mold surfaces to be coated. In the illustrative embodiment, the gas distributor has an annular shape. However, other shapes are also be possible. The distributor has a series of small holes in its outer surface through 

From the teachings of Pryce in [0037], it is apparent that the gas flow is directed at the filament heaters, but is not prevented from flowing along the filament heaters, as the gas flow is intended to create a uniform distribution of the gas along the mold surface, which is beyond the filament heaters. Furthermore, because the gas distribution is designed to be uniform along the entire area of the gas distributor and the mold surface, and because the flow of gas to perform said function would implicitly move, the direction of the gas is implicitly parallel along the filament, due to the position of the gas inlet above or apart from the mold and the filament heater in Pryce and the express teachings of Pryce for uniform gas over the mold. 
Additionally, because of the express teaches that the shape of the gas distributor can be modified to ensure sufficient distribution of the feed gas around the mold, if the gas distributor shape is modified from the annular shape shown in Pryce, to a shape were above the filament there is a rod with holes therein positioned to form a line of holes parallel to the filament but also to flow gas towards the rod, the resulting shape of the gas distributor would be one that would implicitly provide uniform gas in a parallel manner and towards or perpendicular the filament, thus resulting in the claims as presented.
Also, it has been held that change of shape is generally recognized as being within the skill of one of ordinary skill in the art.  It is noted that Applicant has not made In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  See MPEP 2144.04 IV B.
In regards to Claim 2 Pryce teaches a system Fig. 3, 4A, 4B for depositing a coating on a surface of a mold 10, comprising: a deposition chamber 22; a mold support 26 adapted and arranged to support the mold in the deposition chamber; a gas inlet port 28 adapted and arranged to introduce a gaseous species into the deposition chamber; and a filament assembly Fig. 4A, 4B, wherein the filament assembly comprises: a first frame portion 42A; a second frame portion 42B; a third frame portion 49 positioned between and connecting the first frame portion and the second frame portion through pins 44; and a plurality of filaments 32a, 32b extending between the first frame portion and the second frame portion to form a non-planar filament array (as it is in the shape of a circle),  Application No.: 15/977,481 3 Docket No.: G0755.70005US01wherein the filament array is positioned between the third frame portion 48 and the mold support 26 (as shown in 32 between 48 and 26 in Fig. 3), wherein the third frame portion has approximately the same shape as the non-planar filament array ( as shown in overall concentric shape of Fig. 4A and also in rod shape in Fig. 3-4B), and wherein the third frame portion is positioned at a distance of between about 0.1 and 5.0 inches away from the filament array via pins 44 which are 5-20 mm (or 0.19-0.79 inches, [0042, 0037-0039, 0034-0047].
Although the pins of Pryce move to adjust the distance between the filaments to the substrate/mold, which is on the opposite side of the third frame, because the pins are used to move back and forth to control the distance between the mold surface and the filaments, the pins themselves must be able to adjust the distance between 5-20 

    PNG
    media_image1.png
    473
    761
    media_image1.png
    Greyscale

To further support the distance, it is noted that Pryce teaches the following, emphasis added: 
[0040] FIGS. 4A and 4B show a filament assembly 40 according to on embodiment of the invention.  The filament assembly includes a first frame portion 42a and a second frame portion 42b.  Filament segments 32a, 32b, etc. extends between pins 44 on the first and second frame portions to form an array.  In some embodiments, a single filament is used to form the array of filament segments; though, in other embodiments, individual filaments may form the segments. 

[0042] The pins may be arranged within the first and second frame portions to 
move back and forth (in the direction of the arrow in FIG. 4B) which allows for 
additional control over the distance between the filament array and the mold 
surface.  In some embodiments, it is preferred that the distance between the 
filament array and the mold surface is between 5 mm and 20 mm.


It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As the teachings of Pryce expressly teach the ranges as taught are result effective variables for changing the distance between the mold and the filaments resulting in forming a distance between the filament array and the third frame that is also a result effective variable, such that the optimization is known within prior art conditions or through routine experimentation, with an articulated rationale supporting the rejection, changing the ranges is considered obvious to one of ordinary skill in the art before the effective filing date. 
See MPEP 2144.05 II. A, B. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929); KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

In regards to Claim 6, Pryce teaches wherein the mold is a tire mold [0034-0047].
In regards to Claim 7, Pryce teaches wherein the mold is positioned concentrically around the filament assembly (as shown in Fig. 3, 26 around 32).  
In regards to Claims 10 and 11, Pryce does not expressly teach the mold comprises one or more vent ports or that wherein the vent ports of the mold are not substantially occluded during deposition of the coating.  
However, this is considered a limitation based on the article to be worked upon/substrate, and it has been held that expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In re Casey, 152 USPQ 235; In re Rishoi, 94 USPQ 71; In re Young, 25 USPQ 69; In re Dulberg, 129 USPQ 348; and Ex parte Masham, 2 USPQ2d 1647. Thus the type of mold/substrate is not considered a positive limitation and the apparatus of Pryce would be capable of processing a substrate with a vent port, the vent ports of the mold/substrate are not substantially occluded during deposition of the coating, based on user selection of the type of substrate, there being no structural limitations in the claims to prevent this otherwise.

In regards to Claim 15, Pryce teaches the deposition chamber is adapted and arranged to be positioned around the mold, as shown in Fig. 3. 6516014.1 Application No.: 15/977,481 5 Docket No.: G0755.70005US01  
In regards to Claim 17, Pryce teaches the filament assembly is positioned concentrically around the third frame portion (as shown in Fig. 3, 4A).  
In regards to Claim 22, Pryce teaches wherein the system further comprises one or more baffles adapted and arranged to direct the gaseous species to an outlet in the form of the small holes in the gas distributor that creates uniform flow [0037].
In regards to Claim 23, Pryce teaches the mold support is capable of heating the mold (see hot window or heated gas of [0046]).
In regards to Claim 24, Pryce the mold support is capable of cooling the mold [0047].
In regards to Claim 25, Pryce teaches wherein the mold support is adapted and arranged to be capable of forming a gas-tight seal with the deposition chamber as per the teachings of a vacuum chamber [0034].
In regards to Claim 29, Pryce wherein the filament assembly and the gas inlet are positioned so to cause the gaseous species to flow upwards as the gas is in 30 and there is no structure impeding the gas from moving upwards.
In regards to Claims 30 and 31, Pryce teaches wherein the coating comprises a polymer comprises one or more fluorine-containing monomers [0050-0052].  
In regards to Claim 34, Pryce teaches the coating comprises performing one or more of a CVD process, a PVD process [0051].

In regards to Claim 42, Pryce teaches the filaments comprise one or more highly resistant metals (resistant metals such as tantalum, tungsten, rhenium, [0039).
In regards to Claim 43. Pryce teaches the filaments are connected to a DC voltage source and an electrical ground [0039].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2013/0323423 to Nakaya gas flow between heating element and bottle, United States Patent Application No. 2013/0344247 to Ueyama gas flow between catalyst, and United States Patent No. 5146481 to Garg which describe gas flow parallel to wire. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716